Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether applicant is claiming a method step as part of the apparatus claim or claiming that the Vehicle includes a surface preparation means (for example fluid reservoir with surface preparation fluid etc.) Appropriate correction is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-21, 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Niederberger (US 2016/0068261).
Re’ Claim 1. (Original) Niederberger discloses An aerial vehicle for inspection of a surface 10 comprising: a body frame 3; at least one propulsion unit 11 coupled to the body frame; and a multi-directional landing structure (undercarriage 1) coupled to the body frame.
Re’ Claim 2. (Original) Niederberger discloses The aerial vehicle according to claim 1, wherein the multi-directional landing structure comprises an attaching support structure 1, 2, configured to attach the multi-directional landing structure to the surface 10, wherein the surface comprises any one of a horizontal surface, a vertical surface, an angular surface, a curved surface, and uneven surface (Paragraph 34).
Re’ Claim 3. (Original) Niederberger discloses The aerial vehicle according to claim 2, wherein the attaching support structure is a vacuum cup (para 34).
Re’ Claim 4. (Original) Niederberger discloses The aerial vehicle according to claim 1, wherein the multi-directional landing structure is rotatably coupled to the body frame and detaches from the body frame (para 40) and is detachable or not-integrated to the vehicle.
Re’ Claim 5. (Original) Niederberger discloses The aerial vehicle according to claim 1, wherein the multi-directional landing structure further comprises at least one sensor (Para 36 Camera microphone).
Re’ Claim 6. (Original) Niederberger discloses The aerial vehicle according to claim 5, wherein the at least one sensor is selected from at least one of an a thermal sensor, a surface profilometry sensor, a coating sensor, (as these can be done with visual camera sensors)
Re’ Claim 7. (Original) Niederberger discloses The aerial vehicle according to claim 2, wherein the multi-directional landing structure further comprises at least one actuator configured to move the aerial vehicle along the surface (abstract – climbing and autonomous undercarriage).
Re’ Claim 8. (Original) Niederberger discloses The aerial vehicle according to claim 7, wherein the at least one actuator is controlled by a user or is autonomously controlled (abstract – and Para20).
Re’ Claim 10. (Original) Niederberger discloses The aerial vehicle according to claim 1, wherein the aerial vehicle communicates with a ground station wirelessly through a wireless repeater to enable non-line-of- sight communication.
Re’ Claim 11. (Original) Niederberger discloses The aerial vehicle according to claim 2, further comprising a controller to control movement of the multi-directional landing structure and the attaching support structure (inherent in that the vehicle is remotely or autonomously controlled).
Re’ Claim 12. (Original) Niederberger discloses The aerial vehicle according to claim 5, further comprising a surface preparation (cleaning of the surface Para35) prior to a measurement from the at least one sensor.
Re’ Claim 13. (Original) Niederberger discloses The aerial vehicle according to claim 4, wherein the multi-directional landing structure operates independently while detached from the body frame (discloses an autonomously climbing undercarriage which acts separately/independently from the propulsion means of the aerial vehicle) .
The rejections of claims 1-8, and 10-13 are applied mutatis mutandis to the rejections of the method steps of claims 14-21, and 23-25. Therefor Claims 14-21, and 23-25 have been rejected under Niederberger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US 2016/0068261) in view of Johnson (US 20070200027).
Re’ Claim 9, 22. (Original) The aerial vehicle according to claim 1, further comprising a tethered cable to receive and receiving power, communicate data, or both receive power and communicate data. 
Johnson discloses tether 110 to receive and receiving power, communicate data, or both receive power and communicate data. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tether of Johnson in the invention of Neidererger in order to prolong the operation of the vehicle by providing power or more quickly exchange information via cable that would be more difficult over wireless communication. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642